Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on December 2, 2020 has been fully considered and entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Collaro et al. (US 2007/0003200 A1).
Regarding claims 1-3, Collaro discloses an optical fiber (see Fig. 2) comprising: a core region defined by a region around a central longitudinal axis, wherein the core region further comprises at least at least one or more regions of: a first annular region (21) defined from the central longitudinal axis to a first radius from the central longitudinal axis of the optical fiber, wherein the first annular region has a Gaussian profile (paragraph 0044) and has a first refractive index ranging between a maximum refractive index Δ1max and a second refractive index Δ2 in accordance with the super Gaussian profile, a second annular region (22) defined from the first radius to a second radius from the central longitudinal axis of the optical fiber and has a refractive index equivalent to the second refractive index Δ2, and a third annular region (23) defined from the second radius to a third radius from the central longitudinal axis of the optical 3, wherein the first annular region, the second annular region and the third annular region are concentrically arranged, and wherein the second refractive index Δ2 is less than the third refractive index Δ3 and the third refractive index Δ3 is less than the maximum refractive index Δ1max; and a cladding region (24) defined from the third radius to a fourth radius from the central longitudinal axis of the optical fiber; and wherein the optical fiber has one or more set of values, defined for at least at least one or more of parameters of the optical fiber comprising the first radius, the first refractive index, the y (gamma), the second radius, the second refractive index, the third radius, the third refractive index, the fourth radius, the fourth refractive index, a cutoff wavelength, an effective area, a macro bending loss, a mode field diameter, a dispersion value, a zero dispersion wavelength and an attenuation in Fig. 2 and paragraph 0044.
Still regarding claims 1-3, Collaro teaches the claimed invention except for specifically stating the first annular region having a super Gaussian profile.  However, as Collaro discloses in paragraph 0044 that the first annular region has a Gaussian profile and in paragraph 0045 that variations in the profile shape of the first annular region could be made, one having ordinary skill in the art at the time of the invention would have found it obvious to form the first annular region with a super Gaussian profile in order to improve the transmission characteristics of the optical fiber.  


	

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the claim is allowable over the cited prior art because none of the references teach or suggest the claimed values.  Collaro, in the rejection of claim 1 above, discloses an optical fiber comprising the general shape having the claimed annular regions, but the first refractive index is not in a range of 0.5 to 0.57 and the second and fourth refractive indexes are not zero.  Claim 5 and 6 depends on claim 4.

Response to Arguments
Applicant's arguments, see pages 5-8, with respect to claims have been considered but are not persuasive.
On pages 5-7, Applicant states that “having a super Gaussian profile for the first annular region as disclosed in the instant invention, is not equivalent to having a Gaussian profile for the first annular region as stated in Collaro” and requests the withdrawal of the rejections to claims 1-3.  However, the rejection made was an obviousness rejection over Collaro.  Thus, while Collaro does not specifically state a super Gaussian profile, an explicit teaching is only required for an anticipation rejection and Applicant’s argument in and of itself is not sufficient to overcome the rejection.  
On pages 7-8, Applicant states that modification of the first annular region to have a super Gaussian profile instead of a Gaussian profile would “significantly 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        February 22, 2021